Citation Nr: 1639280	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The Appellant is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  The Veteran died in April 2011.  The Appellant is the Veteran's son.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant was not provided a VA examination with respect to the issue of entitlement to service connective for the cause of the Veteran's death.  In such cases, in order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit." DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A (a)) (citations omitted).  After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to a service-connected disability.  Consequently, the Board finds that a remand is required in order to obtain a VA medical opinion as to the relationship, if any, between the Veteran's cause of death and his service-connected psychiatric disability, as no such opinion is present in the file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain an opinion from a VA examiner.  A copy of this remand and the electronic claims file must be made available to and reviewed by the VA examiner, including the Veteran's available service treatment and personnel records and post-service treatment records.  The examiner is first asked to provide an opinion as to whether the Veteran's service-connected anxiety reaction could be diagnosed as posttraumatic stress disorder (PTSD).  Regardless of the examiner's response, the examiner is asked to opine as to whether the Veteran's service-connected psychiatric disability (however diagnosed) at least as likely as not (i.e., a 50 percent probability or more) 

(i) contributed substantially or materially to cause the his death;

(ii) combined to cause his death; OR

(iii) aided or lent assistance to the production of his death.

In so doing, the examiner is advised that the immediate cause of death was congestive heart failure, and the underlying cause of death was coronary artery disease.  The examiner is asked to specifically consider and discuss the medical article mentioned in the May 9, 2012 statement from Dr. DO and the August 19, 2011 internet article submitted by the Appellant, which suggests an etiological association between PTSD and cardiovascular disease.

A thorough rationale should be provided for any rendered opinion. 

2.  Once the above actions have been completed, the AOJ must re-adjudicate the Appellant's claim, taking into consideration any newly acquired evidence.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

